                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                        :      CRIM. NO. 1:19-CR-83-004
                                                :
        v.                                      :      (Chief Judge Conner)
                                                :
                                                :      (Magistrate Judge Carlson)
JULIO LANDRO-CARTAGEN                           :

                            MEMORANDUM AND ORDER

   I.        Introduction

        Julio Landro-Cartagen is a mentally ill criminal recidivist, who has multiple

prior drug-related convictions, and a history of poly-substance drug abuse. The

defendant also has a history of institutional misconduct while he has been housed in

custody awaiting trial. Notwithstanding his constellation of actors, all of which

caution against his release, the defendant urges us to release him pending trial. This

case comes before us for consideration of a motion for temporary release of the

defendant filed pursuant to 18 U.S.C. § 3142(i), which provides that:

        The judicial officer may, . . ., permit the temporary release of the
        person, in the custody of a United States marshal or another appropriate
        person, to the extent that the judicial officer determines such release to
        be necessary for preparation of the person’s defense or for another
        compelling reason.

18 U.S.C. § 3142 (i).

        In the instant case, the “compelling reason” which the defendant asserts

justifies the defendant’s temporary release from pre-trial detention is the COVID-19

                                            1
pandemic that is sweeping the nation, and the dangers of infection which may result

from close confinement in a custodial setting. This motion is fully briefed by the

parties, and we have afforded all parties the opportunity to make evidentiary

presentations in support of their respective positions regarding temporary release for

the defendant. Therefore, this motion is ripe for resolution.

         We acknowledge the gravity of the defendant’s concerns, which are shared by

all Americans as this nation faces a pandemic without precedent in the past century

of our nation’s history. In addressing the instant motion, we must assess these

individual medical concerns, apply the legal benchmarks mandated by Congress,

and weigh these concerns against the important societal interests promoted by the

Bail Reform Act, which calls for the detention of those defendants who present a

danger to the community. Having conducted an individualized assessment of the

facts and circumstances presented in this case, for the reasons set forth below it is

ordered that the motion for temporary release is DENIED.

   II.      Factual Background and Procedural History

         On March 13, 2019, the defendant was charged with conspiracy to possess

with intent to distribute controlled substances and distribution of controlled

substances, including heroin and fentanyl, in violation of 21 U.S.C. §§ 841(a)(1) and

846. Following the defendant’s arrest, the United States moved pursuant to 18




                                          2
U.S.C. § 3142 to detain the defendant pending trial. Initial proceedings and a

detention hearing were then conducted in this case on April 1, 2019.

      At the time of these initial proceedings, the probation office prepared a

comprehensive pre-trial services report, which provided the following information

concerning the defendant’s social and medical history, prior history of substance

abuse, and criminal record: The defendant, a native of Puerto Rico, was unemployed

and receiving Social Security disability benefits due to mental health issues,

including bipolar disorder and schizophrenia. The defendant had a history of

substance abuse beginning at the age of 16, and a lengthy criminal history which

included possession and distribution of controlled substances, robbery, theft, and

assault and battery. The pre-trial services report also recommended the defendant’s

detention based upon a careful evaluation of the following individual characteristics

of the defendant: the nature of the charged offenses and prior criminal convictions;

substance abuse and mental health history; safety concerns for the community and

individuals; lack of any familial, community, or financial ties; and false

identification to law enforcement.

      Following a hearing, we ordered the defendant detained pursuant to 18 U.S.C.

§ 3142, finding that the defendant presented a risk of flight and danger to the

community, and that there was no condition or combinations of conditions which

could assure the safety of the community or the defendant’s appearance in court as


                                         3
required. On this score, we specifically found that the following factors supported

the pre-trial detention of the defendant: the weight of the evidence against the

defendant; the lengthy incarceration period the defendant faces on the charged

offenses; prior criminal history; participation in criminal activity while on probation,

parole or supervision; history of substance abuse; and the fact that the defendant had

not been previously deterred from reoffending. (Doc. 76).

      The instant motion for temporary release does not focus upon or directly

challenge any of these initial detention findings or determinations. Instead, the

defendant’s motion for release rests upon a concern shared by all: the risk of

infection due to the current coronavirus pandemic. As the defendant notes, this risk

of community spread is heightened in a custodial setting, where the very nature of

confinement limits the ability of individuals to engage in the type of social isolation

that is recommended to curb the spread of this disease.

      The Government, in turn, opposes this motion, arguing that the defendant has

not met his burden to justify his release pending trial. As we will discuss below, we

agree, and we will deny the motion for pretrial release.

   III.   Discussion

          A. Temporary Release Under 18 U.S.C. § 3142

      While cast as a motion seeking temporary release under 18 U.S.C. § 3142 (i),

this motion is best understood and evaluated in the context of the Bail Reform Act


                                           4
as a whole. In the Bail Reform Act, 18 U.S.C. § 3141, et seq., Congress created a

comprehensive set of statutory guidelines governing release and detention decisions

for criminal cases in federal court. As one court has recently observed:

      Before this Court can turn to the analysis under 18 U.S.C. § 3142(i), it
      is essential to look at the overarching structure of the statute. The
      fundamental precept of the Bail Reform Act mandates the release of
      individuals so long as the court can be reasonably assured the defendant
      does not pose a flight risk or danger to the community. 18 U.S.C. §
      3142. To the extent that conditions, or a combination of conditions, can
      be fashioned to reasonably provide such assurances, the individual must
      be released, as detention is “the carefully limited exception.” Id.; see
      also United States v. Salerno, 481 U.S. 739, 755 (1987).

      In assessing what conditions, if any, can be fashioned, judges are
      directed to take into account available information pertaining to the
      factors identified under 18 U.S.C. § 3142(g). Those factors include the
      nature and circumstances of the offense charged, including whether it
      involves controlled substances or firearms; the weight of the evidence
      against the defendant; the defendant’s history and characteristics
      (including history relating to drug abuse, defendant’s criminal history,
      and record of appearing at court proceedings); whether the detainee was
      on probation, parole, or other court supervision at the time of the
      allegedly offensive conduct; and the nature and seriousness of the
      danger to any person or the community posed by the defendant’s
      release. 18 U.S.C. § 3142(g). Ultimately, the information provided in
      each case aids in the individualized assessment that will result in the
      release or the detention of the person.

United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar. 27, 2020).

      Beyond this individualized assessment mandated by law, the Bail Reform Act

also enjoins us to weigh release and detention decisions against a series of statutory

presumptions. Principal among these presumptions which guide us in this custodial

calculus are a series of statutory presumptions in favor of detention for defendants
                                          5
charged with violent crimes, serious drug trafficking offenses, or crimes involving

the sexual exploitation of the most vulnerable in society, our children. As to these

defendants, “[s]ubject to rebuttal by the person, it shall be presumed that no

condition or combination of conditions will reasonably assure the appearance of the

person as required and the safety of the community if the judicial officer finds that

there is probable cause to believe that the person committed,” one of these

enumerated offenses. 18 U.S.C. § 3142 (e)(3). In this regard, it is also well-settled

that an “indictment [charging an enumerated offense] is sufficient to support a

finding of probable cause triggering the rebuttable presumption of dangerousness

under § 3142(e).” United States v. Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

      Cast against this comprehensive statutory scheme prescribing the procedure

for making initial bail and detention decisions, § 3142(i) constitutes a limited safety

valve provision, enabling courts to re-examine detention decisions “to the extent that

the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” 18 U.S.C. § 3142(i). Until

recently, there was a relative paucity of case law construing for us what would

constitute a “compelling reason” justifying the temporary release of a previously

detained defendant. Of late, however, a rising tide of case law has construed the

meaning and reach of § 3142(i) in the context of continuing custody decisions in the

age of coronavirus.


                                          6
      From these cases a few guiding principles have emerged. First, the very nature

of the standard prescribed by statute—which requires a showing of some

“compelling reason” to warrant temporary release from custody—suggests that such

motions must meet exacting standards and “the few courts that have ordered

temporary release on the basis of such a condition have done so only ‘sparingly’ and

typically in order ‘to permit a defendant’s release where, for example, he is suffering

from a terminal illness or serious injuries[,]’ ” United States of America v. Lee, No.

19-CR-298 (KBJ), 2020 WL 1541049, at *3 (D.D.C. Mar. 30, 2020) (quoting United

States v. Hamilton, No. 19-CR-54-01, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,

2020)).

      Second, like the initial decision to detain, a determination of whether a movant

has shown compelling reasons justifying temporary release is an individualized

judgment which takes into account the unique circumstances of each case and each

defendant. Thus, courts have allowed for temporary release where a defendant’s

specific circumstances presented a compelling and immediate need for release. For

example, release of a defendant is permitted under § 3142(i) when that defendant is

suffering from a terminal illness or serious injuries. See, e.g., United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993) (permitting release of defendant suffering

from terminal AIDS that could no longer be managed by correctional authorities);

see also United States v. Cordero Caraballo, 185 F. Supp. 2d 143 (D.P.R. 2002)


                                          7
(permitting release where defendant sustained “serious” and “grotesque” gunshot

wounds, suffered a heart attack, underwent an emergency tracheotomy, was partially

paralyzed, could not use his hands, and had open and infected wounds about his

body, and where the United States Marshal’s Service reused to take custody of him

until his wounds closed).

      There is a necessary corollary to this principle, calling for an individualized

and specific showing of a compelling reason to satisfy the movant’s burden of proof

under § 3142(i). Cases construing § 3142(i) generally “have rejected emergency

motions for release of otherwise healthy and potentially violent defendants based

solely on the generalized risks that COVID-19 admittedly creates for all members

of our society.” United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at

*6 (D.D.C. Mar. 30, 2020) (citing United States v. Cox, No. 19-cr-271, 2020 WL

1491180 (D. Nev. Mar. 27, 2020)); United States v. Green, No. 19-cr-304, 2020 WL

1477679 (M.D. Fla. Mar. 26, 2020); United States v. Steward, No. 20-cr-52, 2020

WL 1468005 (S.D.N.Y. Mar. 26, 2020); United States v. Hamilton, No. 19-cr-54,

2020 WL 1323036 (E.D.N.Y. Mar. 20, 2020); see also United States v. Clark, No.

19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020). Rather, at a

minimum courts have typically required proof of a “[d]efendant’s particular

vulnerability to the disease [in order to] constitute a compelling reason for release

under § 3142(i).” United States of Am. v. Keith Kennedy, No. 18-20315, 2020 WL


                                         8
1493481, at *4 (E.D. Mich. Mar. 27, 2020), reconsideration denied sub nom. United

States v. Kennedy, No. 18-20315, 2020 WL 1547878 (E.D. Mich. Apr. 1, 2020).

      The United States Court of Appeals for the Third Circuit has very recently

underscored for us the necessity of a more particularized showing of a compelling

need for release beyond proof of the generalized risks posed by COVID-19 when a

prisoner seeks release from jail. Addressing this question in another custodial

setting, petitions for compassionate release from custody, the court of appeals stated

in terms that are equally applicable here that:

      We do not mean to minimize the risks that COVID-19 poses in the . . .
      prison system, particularly for inmates . . . . But the mere existence of
      COVID-19 in society and the possibility that it may spread to a
      particular prison alone cannot independently justify . . . release.

United States of America v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir.

Apr. 2, 2020).

      Finally, any determination of whether a movant has established compelling

reasons which now warrant temporary release from custody must take into account

the important considerations of public safety and flight which animated the original

decision to detain the offender pending trial. Thus, “in considering the propriety of

temporary release, the court would need to balance the reasons advanced for such

release against the risks that were previously identified and resulted in an order of

detention.” United States of America v. Cox, 2020 WL 1491180, *2 (D. Nev. Mar.

27, 2020). In practice, therefore, a decision on a motion seeking release under §

                                           9
3142(i) entails an informed judgment assessing both individual health concerns and

broader public safety interests. In reaching these judgments the court must:

      [E]valuate at least the following factors: (1) the original grounds for the
      defendant’s pretrial detention, (2) the specificity of the defendant’s
      stated COVID-19 concerns, (3) the extent to which the proposed release
      plan is tailored to mitigate or exacerbate other COVID-19 risks to the
      defendant, and (4) the likelihood that the defendant’s proposed release
      would increase COVID-19 risks to others. The court will not
      necessarily weigh these factors equally, but will consider them as a
      whole to help guide the court’s determination as to whether a
      “compelling reason” exists such that temporary release is “necessary.”
      § 3142(i)

United States v. Clark, No. 19-40068-01-HLT, 2020 WL 1446895, at *3 (D. Kan.

Mar. 25, 2020).

      It is against this statutory backdrop that we evaluate the instant request for

temporary release from custody.1

         B. The Defendant’s Motion for Temporary Release Will Be Denied.

      Our analysis of this motion begins with the proposition that “[w]hile the

COVID-19 pandemic has given rise to exceptional and exigent circumstances that

require the prompt attention of the courts, it is imperative that they continue to



1
 We note that the specific statutory context of § 3142(i), which controls here, and
our prior findings that the defendant’s release would present a danger to the
community thoroughly distinguish this case from Thakker v. Doll, 1:20-CV-840, an
immigration detention case relied upon by the defendant in his motion. Simply put,
this case involves an entirely different statutory framework, and the compelling
public safety considerations inspired by our finding that this defendant presented a
danger to the community were completely absent in Thakker.

                                          10
carefully and impartially apply the proper legal standards that govern each

individual’s particular request for relief.” United States v. Roeder, No. 20-1682,

2020 WL 1545872, at *3 (3d Cir. Apr. 1, 2020). In this case, our careful and

impartial application of the legal standards mandated by § 3142(i), requires us to

assess both the public safety grounds for the defendant’s initial detention as well as:

(1) the specificity of the defendant’s stated COVID-19 concerns; (2) the extent to

which the proposed release plan is tailored to mitigate or exacerbate other COVID-

19 risks to the defendant; and (3) the likelihood that the defendant’s proposed release

would increase COVID-19 risks to others.

      Turning first to an individualized evaluation of the defendant’s COVID-19

concerns, our assessment begins with a recognition of the unprecedented health care

crisis presented by the coronavirus pandemic. However, it is clear that under

§ 3142(i), we cannot grant release of a defendant previously deemed to be a danger

to public safety or a risk of flight “based solely on the generalized risks that COVID-

19 admittedly creates for all members of our society.” United States v. Lee, No. 19-

CR-298 (KBJ), 2020 WL 1541049, at *6 (D.D.C. Mar. 30, 2020). In this case, the

defendant does not allege any specific concerns regarding the virus, such as physical

health-related concerns, beyond a genuine, but generalized, concern regarding the

risks created by COVID-19, to warrant his pretrial release. He contends that merely




                                          11
living in a custodial setting increases his risk of exposure to the virus. Thus, the

COVID-19 concerns in the instant case are speculative at best.

      Moreover, the defendant does not provide us with any evidence to suggest that

his proposed release plan to a third-party custodian would mitigate his risk to

exposure of COVID-19 or the risk to others. Rather, the motion asserts generally

that the prisons do not allow for proper compliance with procedures that tend to limit

the spread or exposure of the virus. However, on this score, the government asserts

that there have been no inmates or staff at Dauphin County Prison who have tested

positive for the virus, and that the prison has taken extensive measures to prevent

any outbreak or spread of the virus, including cleaning the entire facility three times

per day, prohibiting staff who exhibit symptoms from entering the facility, and

educating inmates on proper hand-sanitizing procedures. Moreover, Dauphin

County Prison has been in “quarantine” status for several weeks, meaning the facility

has been closed to the public and inmates are not permitted outside of their housing

units and are only allowed out of their cells in groups of ten or less.

      However, we must weigh these health concerns against the substantial public

safety considerations which led us to order the defendant’s detention in the first

instance. In this case, the following factors, unique to the defendant, compelled the

decision to detain the defendant as a risk of flight and danger to the community. On

this score, we found that the weight of the evidence against the defendant was strong;


                                          12
the defendant faces a lengthy incarceration period on the charged offenses; his prior

criminal history spans almost two decades and includes charges of drug possession

and distribution, theft, and assault; the defendant engaged in criminal activity while

on probation, parole or supervision; he has a history of substance abuse; and the fact

that the defendant had not previously been deterred from reoffending. (Doc. 76). The

defendant’s motion does not address these very serious and grave considerations that

ultimately led to the defendant’s detention in the first instance, nor does it consider

the risk to the community should the motion for release be granted.

      Moreover, and significantly, the government has presented evidence that

indicates the defendant has had disciplinary action taken against him while he has

been detained at Dauphin County Prison. Thus, the evidence shows that the

defendant was disciplined for refusing to obey orders on several occasions and for

verbally and physically assaulting correctional staff. Additionally, it was noted that

the defendant refused his medications he was taking for his bipolar disorder and

schizophrenia. Accordingly, the defendant’s refusal to follow his mental health

treatment and his refusal to obey the orders of correctional staff does not inspire faith

on his part to abide by any conditions of release that may be imposed should he be

released.




                                           13
   IV.    Conclusion

      Weighing and balancing these countervailing considerations we conclude that

the safety concerns that led us to order the detention of the defendant pending trial

have not been overcome by the defendant’s generalized concerns regarding the

spread of or exposure to the COVID-19 virus while incarcerated. Based upon these

findings, the defendant’s motion for temporary release pursuant to 18 U.S.C. §

3142(i) will be DENIED. “Because the Court is mindful that both the conditions in

. . . jail and the COVID-19 pandemic itself are both rapidly evolving, it will entertain

a renewed request for release if—at some point in the future—it becomes clear” that

there are compelling reasons that justify the defendant’s release. United States of

America v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30,

2020). Therefore, this order is entered without prejudice to renewal of this motion at

some future date should the defendant’s circumstances materially change.

      An appropriate order follows.



                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge




Dated: April 14, 2020



                                          14
              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :     CRIM. NO. 1:19-CR-83-004
                                               :
      v.                                       :     (Chief Judge Conner)
                                               :
                                               :     (Magistrate Judge Carlson)
JULIO LANDRO-CARTAGEN                          :

                                      ORDER

      In accordance with the accompanying Memorandum Opinion, the defendant’s

motion for temporary release pursuant to 18 U.S.C. § 3142(i) is DENIED. “Because

the Court is mindful that both the conditions in . . . jail and the COVID-19 pandemic

itself are both rapidly evolving, it will entertain a renewed request for release if—at

some point in the future—it becomes clear” that there are compelling reasons that

justify the defendant’s release. United States of America v. Lee, No. 19-CR-298

(KBJ), 2020 WL 1541049, at *7 (D.D.C. Mar. 30, 2020). Therefore, this order is

entered without prejudice to renewal of this motion at some future date should the

defendant’s circumstances materially change.

      So ordered this 14th day of April 2020.



                                        /s/ Martin C. Carlson
                                        Martin C. Carlson
                                        United States Magistrate Judge



                                          15
